Citation Nr: 1116411	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  04-29 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased (compensable) rating for status-post hemorrhoidectomy.

2.  Entitlement to an increased (compensable) rating for diabetes mellitus.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1955 to August 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision rendered by the Togus, Maine Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claims for a compensable rating for diabetes mellitus and for status-post hemorrhoidectomy.  This rating decision also denied his claims for service connection for hypertension and for posttraumatic stress disorder (PTSD).

Jurisdiction over this matter was transferred to the Baltimore, Maryland RO immediately after the issuance of the May 2003 rating decision.

The Veteran canceled the Board hearing scheduled in November 2004.

These matters were remanded by the Board in April 2007.

A February 2010 rating decision issued by the Appeals Management Center (AMC) in Washington, D.C. granted the Veteran's claim for service connection for PTSD and assigned an initial rating.  This was a full grant of the benefit sought on appeal.

In April 2010, and subsequent to the February 2010 supplemental statement of the case (SSOC), Veteran submitted additional evidence.  RO consideration of this evidence was waived in a March 2011 statement.  See 38 C.F.R. § 20.1304 (2010).

The issues of entitlement to service connection for a thyroid disorder, a prostate disorder and a cardiac disorder to include ischemic heart disease were raised by the Veteran in a June 2007 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran also raised a claim for service connection for obstructive sleep apnea and "skin problems" in a November 2001 letter.  The Board does not have jurisdiction over these claims and they are referred to the AOJ for appropriate action.   

In addition, the Veteran submitted a completed Form 21-686, "Declaration of Status of Dependents" in April 2010.  This matter is referred to the AOJ for appropriate action.

The issues of entitlement to increased (compensable) ratings for diabetes mellitus and hemorrhoids is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

Current hypertension had its onset in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.104, DC 7101 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).  

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the veteran in substantiating his claim.  

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr, supra; see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Certain chronic disabilities such as cardiovascular-renal disease are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Hypertension for VA purposes means that the diastolic blood pressure is predominantly 90 or more or systolic blood pressure is predominantly 160 or more. Hypertension must be confirmed by readings taken two or more times on three different days.  38 C.F.R. § 4.104, DC 7101, Note (1).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Hypertension 

A December 1954 service entrance examination was negative for any relevant abnormalities and the Veteran's blood pressure was noted to be 110/70.  He denied suffering from high blood pressure in an accompanying Report of Medical History (RMH).  His blood pressure was noted to be 134/78 in a June 1955 examination, 112/68 in a January 1958 examination, 104/60 in a February 1966 examination and 120/80 in a May 1971 examination.  A June 1975 service discharge examination was negative for any relevant abnormalities.  His blood pressure was noted to be 130/80.

A December 1975 VA orthopedic examination found the Veteran's blood pressure to be 130/90.  The same blood pressure was reported at the time of an electrocardiographic examination in conjunction with the examination in January 1976.

The Veteran's blood pressure was noted to be 160/100 in a March 1987 Tricare treatment note, 130/90 in a June 1991 Tricare treatment note, 158/94 in a February 1994 Tricare treatment note and 162/96 in a March 1994 Tricare treatment note.

The Veteran's blood pressure ranged from 148/98 to 178/98 during a five-day blood pressure screening conducted in January 1995.

The Veteran's blood pressure was noted to be 152/100 in an August 1995 Tricare treatment note, 156/106 in a February 1996 Tricare treatment note, 158/84 in a February 1997 Tricare treatment note and 138/83 in a July 1997 Tricare treatment note.

A November 1999 Tricare chest X-ray revealed cardiomegaly without other significant findings.

The Veteran's blood pressure was noted to be 146/87 in a March 2000 Tricare treatment note, 156/94 in a March 2000 Tricare treatment note and 118/96 pre-exercise and 190/98 immediately post-exercise in a May 2000 Tricare treatment note.  It was noted to be 149/94 in a June 2000 Tricare treatment note and 146/80 in a March 2001 Tricare treatment note, with the Veteran reporting that he had stopped taking Lisinopril due to dizziness.

The Veteran's blood pressure was noted to be 144/84 in a September 2001 Tricare treatment note, 141/85 in an October 2001 Tricare treatment note, 146/84 in a February 2002 Tricare treatment note and 118/72 in a March 2002 Tricare treatment note.

No evidence of cardiopulmonary disease was found in a May 2002 Tricare chest X-ray.

A September 2002 VA examination found the Veteran's blood pressure to be 128/84 while sitting, 117/78 while standing and 149/80 in supine.

The Veteran's blood pressure was noted to be 165/87 in a June 2003 Tricare treatment note, 122/76 in an August 2002 Tricare treatment note, 156/84 in a March 2003 VA examination and 137/77 in a June 2007 VA treatment note.

A November 2009 VA hypertension examination reflects the Veteran's reports of being diagnosed with hypertension in the 1970s and being on anti-hypertensives since that time.  His blood pressure was noted to be 150/91, 156/79 and 154/78.  Following this examination and a review of the Veteran's claims file, diagnoses of hypertension with hypertensive heart disease and chronic kidney disease were made.  The examiner opined that this diagnosed hypertension and hypertensive heart disease were less likely than not incurred in service or present within a compensable degree within one year of service.  The Veteran's blood pressure before service was 110/70 in December 1954 and 134/78 in June 1955 and his blood pressure just before discharge was 130/80 in June 1975.  The examiner reported incorrectly that it  was 130/70 just after leaving service.  The examiner based her opinion on her clinical experience and expertise, "the medical explanation of basis of relationship," the Veteran's service treatment records and "the timing" of his hypertension.

A pacemaker was inserted into the Veteran in March 2010 due to bradycardia with a high degree of artrioventricular (AV) block and atrial arrhythmias.

The Veteran has a current disability as he suffers from hypertension as defined by VA regulations.  In order for the Veteran's current hypertension to be recognized as service connected, the evidence of record must establish a link between this condition and an in-service injury or disease or that the disability manifested to a compensable degree within one year of service discharge.  38 U.S.C.A. §§ 1110, 1112, 1131; 38 C.F.R. § 3.309; Shedden and Hickson, supra.

Although the June 1975 service discharge examination did not show hypertension as defined by VA, the VA examination only six months later, and only four months after service discharge did show elevated blood pressure.  While blood pressures were normal in service they were rising.  The Veteran's blood pressure remained consistently elevated for years after the December 1975 examination and has apparently been reduced only with medication.

While the VA examiner provided a negative opinion, this was apparently premised on the inaccurate report that the blood pressure shortly after service was 130/70 rather than 130/90.  The examiner did not; however, provide an explicit rationale for the conclusion that the current hypertension was unrelated to service.

The December 1975 blood pressure could not serve to establish service connection on a presumptive basis, because it did not show the presence of the disease to a compensable level, but the rising blood pressures in service, the findings of elevated blood pressure a few months after service, the consistently elevated readings therafter; and the inadequacies of the VA examiners opinion; weigh in favor of a finding that current hearing loss had its onset in service.

Resolving reasonable doubt in the Veteran's favor, service connection for hypertension is granted.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for hypertension is granted.


REMAND

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

The Veteran was last afforded a VA examination for diabetes mellitus in September 2002.  This examination, and the available clinical evidence, showed his diabetes mellitus to be essentially asymptomatic.  However, in a November 2010 letter, the Veteran reported that he was experiencing possible symptoms of peripheral neuropathy in his lower extremities and sexual dysfunction due to his diabetes mellitus.

In light of the Veteran's November 2010 letter, a new examination is required to determine the current severity of his diabetes mellitus.

The Veteran's most recent examination for hemorrhoids was in March 2003, the Veteran has received subsequent treatment for hemorrhoids, including a period of VA hospitalization for rectal bleeding.  He has subsequently reported continued bleeding.  The record thus provides evidence that the disability may have worsened since the last examination.

Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC should afford the Veteran an examination to determine the current severity of his diabetes mellitus.  The claims file must be made available to the examiner, and the examiner should indicate in the examination report or addendum that the file was reviewed.  All indicated diagnostic testing and studies should be undertaken.

The examiner should identify all current manifestations of the service-connected diabetes mellitus.  In discussing the relevant clinical findings, the examiner should specifically address the Veteran's medications, the frequency of any episodes of ketoacidosis or hypoglycemic reactions, and regulation of activities.

Of particular importance is for the examiner to address all current complications of diabetes, specifically to include: (1) peripheral neuropathy of the lower extremities (2) erectile dysfunction.  For each of these complications, the examiner must address the current symptoms and severity of the specific complication.

A rationale for all opinions must also be provided.

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.

2.  The RO/AMC should afford the Veteran an examination to determine the current severity of his diabetes mellitus.  The claims file must be made available to the examiner, and the examiner should indicate in the examination report or addendum that the file was reviewed.  All indicated diagnostic testing and studies should be undertaken.

The examiner should identify all current manifestations of the service-connected hemorrhoids, including any external or internal hemorrhoids, large or thrombotic hemorrhoids that are irreducible with excessive redundant tissue, or internal or external hemorrhoids with persistent bleeding and secondary anemia or fissures.

3.  The RO/AMC should review the examination reports to ensure that they contain all information and opinions requested in this remand.

4.  If the claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


